Citation Nr: 1118319	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973 and was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating action of the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's PTSD is manifested by sleeping difficulties, depression, anxiety, irritability, and nightmares, which result in no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in November 2008 and April 2009, the RO informed the Veteran of its duty to assist him in substantiating his increased rating claim under the VCAA, and the effect of this duty upon his claim.  These letters informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The correspondence notified the Veteran of the type of evidence that may reflect a worsening of his service-connected PTSD, including ongoing treatment records; recent Social Security determinations; statements from employers as to job performance, lost time, or other information regarding the ability to work; statements from other people who have witnessed how the disability symptoms have worsened.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  

Further, the timing defect of the April 2009 correspondence was cured by the RO's subsequent readjudication of the Veteran's increased rating claim and issuance of a statement of the case in August 2009.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained a VA examination in February 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is more than adequate, as it provides sufficient detail to rate the Veteran's service-connected PTSD, including a thorough discussion of the effect of pertinent symptoms on his functioning.  In addition, the evaluation is based on a review of the Veteran's claims folder as well as an interview with the Veteran.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2010).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
In connection with the current claim for increase, the Veteran submitted a July 2008 VA psychology medication management note which shows that he exhibited classic PTSD symptoms, including panic attacks, trouble sleeping, social isolation, hypervigiliance, and hyperstartle response.  His primary concern was that his vivid service-related nightmares would cause him to hurt his wife or grandchild while he was sleeping, so he moved out of his bedroom.  He also reported having more difficulty relating to his wife and grandchild as well as strained relationships with his son and two stepchildren, all of whom are in jail.  He then stated that he usually goes for a daily walk to check on his mother who lives nearby, but that is becoming harder to do.  The Veteran reported some symptoms of depression, including feelings of hopelessness and helplessness with regard to his children, but denied suicidal/homicidal ideation.  He stated that he feels that his PTSD symptoms have increased because of all the stress, but also indicated an improvement in irritable mood and temper problems since starting medication.  The examiner rendered an Axis I diagnosis of PTSD, and a GAF score of 45 was assigned.  

The Veteran was referred for VA examination in February 2009.  He reported little change in his personal history since his last examination continuing his current treatment of anti-depressant and anti-anxiety medications.  He was not participating in group/individual psychotherapy, but had attended some psychoeducational groups.  The Veteran continued to complain of impaired sleep, which was helped with medication.  He also complained of frequent nightmares, irritability, anxiety and some intrusive thoughts.  The Veteran also reported panic attacks but, according to the examiner, described what was really a heightened sensitivity and concern about people around him.  

In terms of his relationships with others, the Veteran noted that he had been married to his current wife for 16 years and had two stepchildren, both of who are imprisoned.  He and his wife were raising their 5 year old grandson.  The Veteran enjoyed interacting with his grandson, fishing, hunting, and watching television, particularly college basketball.  There was no history of suicide attempts, violence/assaults or alcohol/substance use.  The Veteran had been unemployed since 2001 following a knee injury after working in the coal mines for 25-30 years.  

On examination the Veteran was clean and casually dressed, cooperative and attentive.  His psychomotor activity was unremarkable and his speech was spontaneous.  His affect was appropriate and his mood was described as good.  His attention was intact in that he was able to perform serial 7s and spell the word "world" forward and backward.  He was oriented to person time and place.  His thought process and content were unremarkable.  He had no delusions, hallucinations, obsessive/ritualistic behavior, or suicidal/homicidal thoughts.  His impulse control was good with no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and had no problems with activities of daily living.  His judgment, insight and memory were all intact.  The examiner rendered an Axis I diagnosis of PTSD, assigned a GAF score of 55, and concluded that the Veteran, by self-report and medical record review, appeared to be doing about the same as he was when last examined in 2007.  

The Board notes that, aside from these examinations, there is no objective indication that the Veteran has sought or received any ongoing treatment for his PTSD.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that his PTSD does not more nearly approximate the criteria for a 50 percent or higher rating.  The clinical findings of record describe experiences, thoughts, and emotions due to PTSD that have a noticeable impact on the Veteran's interpersonal relationships, particularly those within his immediate family.  While the Board does not discount the effect of PTSD on the Veteran's daily life, the evidence suggests that he has been able to control his symptoms to a large degree.  He has required no regular outpatient psychiatric treatment or hospitalizations.  The Board also feels compelled to emphasize the clinical findings in both the 2008 VA treatment record and the 2009 VA examination report, which imply that the some of the Veteran's symptoms were less disabling through the use of prescription medications.  In fact, overall, the evidence shows that he functions reasonably well.  

Indeed, few, if any, of the criteria for a 50 percent rating have been met.  Rather, his symptoms of trouble sleeping, panic attacks, depression and anxiety are adequately compensated by the current 30 percent rating under DC 9411, because a rating at this level presumes that he will experience these symptoms, and, in fact, they are expressly mentioned in the diagnostic code.  The Veteran has also reported feelings of irritability, but the evidence does not otherwise show disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or significant impairment of judgment, or abstract thinking.  The Veteran's affect in general has been appropriate to mood.  He has required no inpatient psychiatric treatment.  

Although the record shows a clear connection between PTSD and interference with the Veteran's social interaction and ability to enjoy life, it does not show that he necessarily has increased difficulty with, or an inability to, establish and maintain effective relationships.  The Board finds it probative that despite his symptoms the Veteran has important interpersonal interactions, albeit limited to his wife and grandchild.  He was also able to maintain his work relationships sufficiently to remain stable in his previous employment as a coal miner for over 25 years.  The Veteran also reported meaningful leisure pursuits including fishing, hunting, and watching college basketball.  Therefore, his maintenance of relationships under these circumstances is inconsistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 50 percent disability rating.  

The Board has taken into account that the VA examiners who evaluated the Veteran to assess the nature, extent and severity of his service-connected PTSD, have provided GAF scores of 45 and 55, which denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, and frequent shoplifting) or serious impairment in social and occupational functioning (e.g., no friends and unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While these GAF scores suggest a greater level of impairment than is contemplated by the current 30 percent rating, the Veteran has manifested none of the symptoms typically considered indicative of that level of impairment.  Simply stated, these GAF scores are inconsistent with the symptomatology noted and do not provide a basis for assignment of a higher rating for the Veteran's PTSD.  

The Board has also carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher rating for PTSD.  The current level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted at any time during the current appeal.  Hart, supra.  

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation in this case is not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations have not been shown here.  Moreover, there is no evidence that his PTSD symptoms have required hospitalization at any pertinent time during this appeal, and the VA examination is void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected PTSD, nor has he so contended.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed.  

Consequently, the criteria for the assignment of a rating in excess of 30 percent for the service-connected PTSD are not met.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


